Citation Nr: 0100345	
Decision Date: 01/08/01    Archive Date: 01/17/01

DOCKET NO.  99-13 619	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in 
Jackson, Mississippi




THE ISSUES

1. Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to dependency and indemnity compensation 
pursuant to the provisions of 38 U.S.C.A. § 1318.




ATTORNEY FOR THE BOARD

R.P. Harris, Counsel


INTRODUCTION

The veteran had active service from November 1942 to August 
1944.  This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a February 1999 rating decision by the 
Jackson, Mississippi, Regional Office (RO), which denied 
claims filed by appellant, the veteran's widow, for service 
connection for the cause of the veteran's death and 
entitlement to dependency and indemnity compensation under 
38 U.S.C.A. § 1318.  


REMAND

During the course of development of the instant claims, the 
law concerning notice to be provided, and assistance in 
developing the claim was changed.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (to be codified at 38 U.S.C.A. § 5100 et. seq.).  

In that regard, it is noted that service connection was 
initially granted for "ARTHRITIS ACUTE, MULTIPLE JOINTS, 
SEVERE, CONVALESCENT, WITH HEART MURMURS."  A 50 percent 
rating was initially assigned.  The rating was subsequently 
reduced, and the reference to "murmurs" was dropped.  It 
does not appear, however, that there was ever an action of 
severance of service connection of that pathology undertaken.

The service medical records include a history of childhood 
"rheumatism"/"heart trouble", and it was reported by 
history that a field nurse thought the heart was involved in 
the disease.  See 1943-44 service medical records.  A 
systolic heart murmur was clinically noted in August 1943 and 
March 1944.  A November 1942 service entrance examination did 
not reveal any cardiovascular abnormalities.  However, post-
service clinical records dated in March 1945, March 1954, 
June 1981, June 1983, and August 1985 reported that no heart 
murmurs were clinically heard.  In the early 1980's, 
essential hypertension and organic heart disease were 
diagnosed.  Since the evidentiary record does not include any 
VA medical opinion as to the etiology of the veteran's heart 
disease with chronic renal insufficiency, the Board deems it 
advisable to obtain a VA medical opinion as to the etiology 
of said conditions.  Any relationship might have an impact on 
both issues and needs resolution before proceeding.

With respect to the issue of service connection for the cause 
of the veteran's death, appellant argues that the veteran's 
death from heart disease was caused by his service-connected 
disabilities.  She specifically asserts that the veteran's 
service-connected disabilities were so severe that he was 
unable to undergo heart surgery that may have prevented his 
death.  The death certificate lists acute myocardial 
infarction (of 5-7 days approximate interval between onset 
and death) as the immediate cause of death, due to, or as a 
consequence of, atherosclerotic coronary artery disease (of 
approximate year's interval between onset and death).  
Chronic renal insufficiency was listed as a significant 
condition contributing to death, but not related to the 
immediate cause of death.  No autopsy was performed.

The evidentiary record indicates that there is an absence of 
any clinical evidence between 1992 and the veteran's death in 
December 1998.  Although the death certificate listed the 
veteran as an inpatient at a VA Medical Center in Memphis, 
Tennessee, such VA terminal hospitalization records are not 
currently associated with the claims folder and it is unclear 
whether the RO has sought such hospitalization records or any 
other clinical records for that period in question.  Such 
records may potentially be material with respect to the 
appellate issue, particularly since appellant essentially 
contends that but for the severity of veteran's service-
connected disabilities, heart surgery would have been 
performed.  

The evidentiary record also indicates that the veteran was 
receiving Social Security Administration (SSA) benefits prior 
to his death.  See June 1986 SSA record.  It does not appear 
that the RO attempted to obtain medical records, if any, 
associated with his SSA claim.  

Accordingly, the case is REMANDED for the following:

1.  The RO should request appellant to 
provide any of the veteran's clinical 
records in her possession (not presently 
associated with the claims folder), as 
well as the complete names and addresses 
of any physicians or medical facilities 
which provided such treatment.  All 
available, actual clinical records (as 
distinguished from physicians' statements 
based upon recollections of previous 
treatment), to the extent such records 
are not presently associated with the 
claims folder, should be obtained from 
the specified health care providers.  The 
appellant should be requested to sign and 
submit appropriate consent forms to 
release any of the veteran's private 
medical reports to the VA.  Any records 
obtained should be associated with the 
claims folder.  

2.  The RO should obtain any additional 
VA medical records with respect to the 
veteran's treatment, including, but not 
limited to, those from the Memphis, 
Tennessee, VA Medical Center 
(particularly terminal hospitalization 
records proximate to his December 1998 
death); and associate these with the 
claims folder.

3.  The appellant should provide any of 
the veteran's relevant pre-
employment/employment examination/medical 
records, insurance physical examinations, 
or other such records that she may have 
in her possession.  She should provide 
the complete name and address of any of 
the veteran's former employers.  To the 
extent appellant cooperates and there are 
records that can be obtained, the RO 
should exercise due diligence in 
attempting to obtain these records.  Such 
records should be obtained and associated 
with the claims folder.  

4.  The RO should obtain any of the 
veteran's relevant medical records 
associated with any SSA claim.  Any such 
records obtained should be associated 
with the claims folder.  The appellant's 
assistance in obtaining any pertinent 
records should be requested as indicated.  

5.  To the extent there is an attempt to 
obtain records that is unsuccessful, the 
claims folder should contain 
documentation of the attempts made.  The 
appellant should also be informed of any 
negative results.  38 C.F.R. § 3.159 
(1999).  

6.  The RO should arrange for appropriate 
VA physician(s) to review the entire 
claims folder and render medical opinion 
as to the following:  

(a) Is it at least as likely than not (as 
distinguished from mere possibility) that 
the veteran's fatal heart disease with 
chronic renal insufficiency were causally 
or etiologically related to his military 
service?  The physician(s) should opine 
as to the approximate date of onset of 
the veteran's cardiovascular and renal 
disease; discuss the significance, if 
any, of the in-service findings of a 
systolic heart murmur with negative post-
service heart murmur findings and history 
of preservice rheumatism with "heart 
trouble"; and, in the event any heart 
disease preexisted service, did it 
permanently worsen during service and, if 
so, was that worsening due to service 
versus natural progression of a disease 
process?  

(b)  Is it at least as likely than not 
(as distinguished from mere possibility) 
that the veteran's fatal heart disease 
with chronic renal insufficiency were 
causally or etiologically related to, or 
aggravated by, the service-connected 
arthritis of the lumbar spine, hips, and 
knees?  The term "aggravate" used 
herein refers to post-service aggravation 
of a non-service-connected condition by a 
service-connected condition, to wit:  an 
increase in severity of a non-service-
connected disability (any additional 
impairment of earning capacity) 
attributable to and caused by an already 
service-connected condition.  See Allen 
v. Brown, 7 Vet. App. 439 (1995).  The 
physician(s) should opine, with degree of 
probability expressed, as to whether the 
veteran's service-connected disabilities 
were so severe as to be contraindications 
for heart surgery proximate to the time 
of his death in December 1998, and, if 
so, did death result from this?  

(c)  Is it at least as likely than not 
(as distinguished from mere possibility) 
that the veteran's service-connected 
arthritis of the lumbar spine, hips, and 
knees had a debilitating effect and 
materially accelerated death or 
materially rendered him less capable of 
resisting the effects of the fatal heart 
disease with chronic renal insufficiency; 
or would eventual death have been 
anticipated irrespective of the service-
connected arthritis of the lumbar spine, 
hips, and knees?  

If it is determined that there is no 
relationship between the veteran's fatal 
heart disease with chronic renal 
insufficiency and the service-connected 
arthritis of the lumbar spine, hips, and 
knees, that should be recorded in the 
medical opinion(s).  

The physician(s) should provide a 
detailed explanation of the rationale for 
the conclusions rendered.  

If these matters cannot be medically 
determined without resort to mere 
conjecture, this should be commented upon 
in the opinion(s). 

In the event additional information is 
deemed necessary to render an opinion, 
the physician(s) should specify what 
information is needed and the RO should 
attempt to obtain it.

7.  The RO should review any additional 
evidence and readjudicate the issues 
listed on the title page with application 
of appropriate statutory and regulatory 
provisions.  

When this development has been completed, and if the benefits 
sought are not granted, the case should be returned to the 
Board for further appellate consideration, after compliance 
with appropriate appellate procedures, including issuance of 
a supplemental statement of the case.  No action is required 
of the appellant until she is receives further notice.  The 
Board intimates no opinion, either legal or factual, as to 
the ultimate disposition warranted in this case, pending 
completion of the requested development.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	MICHAEL D. LYON 
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


